Citation Nr: 0635319	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for shrapnel wound of the 
neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from June 1942 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.  Although appeal was 
taken from a Phoenix, Arizona RO rating decision, during the 
subsequent appeal period, the veteran's claims file was 
transferred to the Roanoke, Virginia RO.


FINDING OF FACT

The medical evidence of record demonstrates that a shrapnel 
wound of the neck is related to active military service.


CONCLUSION OF LAW

A shrapnel wound of the neck was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Because the claim on appeal is being granted in full, the 
notification and duty to assist provisions of the VCAA are 
deemed fully satisfied.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In statements submitted to VA throughout the appeal, the 
veteran alleges that he sustained a shrapnel wound of the 
neck when a suicide plane crashed onto the USS MONTPELIER, on 
which he was serving as gun captain in 1944 or 1945.  

Service personnel records indicate that the veteran served on 
the USS MONTPELIER as Gun Captain, second class.  The veteran 
was awarded a Good Conduct Ribbon, Victory Ribbon, 1 Silver 
Star, and 5 Bronze Stars.  Service medical records were 
negative for shrapnel or other wound of the neck or spine.  
The veteran's service entrance and discharge examinations 
specifically noted normal neck and spine. 

A June 1977 private medical record indicated the veteran 
complained of neck flareups in October 1962 and April 1964.  

A September 1981 VA radiology report found minimal 
degenerative arthritic changes of C3-C7 inclusive with 
marginal spur formation, no evidence of a recent fracture or 
dislocation, disc spaces within normal limits, well 
maintained height of vertebral bodies, and no destructive 
bone changes or cervical ribs.  In a December 1981 VA medical 
record, the veteran complained of neck pain on rotation and 
dizziness on forward flexion, but no pain on lateral bending 
or extension.  

A December 1992 VA examination noted degenerative joint 
disease of the neck and mild limitation of neck motion.  A 
December 1992 VA cervical spine radiology report noted 
narrowing of the intervertebral disc space, evidence of 
apparent old trauma involving anterior and inferior margin of 
the sixth cervical, marginal spurring anteriorly on C5-C7 and 
T1, and thickening of the facets posteriorly in the mid and 
lower cervical area.  A March 1995 VA medical record noted 
the veteran complained of intermittent pain in the 
supraclavicular region.  A subsequent March 1995 VA radiology 
report of the neck found no metallic foreign body, no 
definite foreign body within the left supraclavicular region, 
and no other significant abnormality.  

In a September 1997 lay statement, one of the veteran's 
shipmates stated that the veteran was probably hit by 
shrapnel during an attack by Japanese bombers while they were 
serving on the USS MONTPELIER.  

A November 2002 VA medical record indicated the veteran 
complained of pain on the shrapnel on his neck.  Upon 
examination, there was several shrapnel of the neck, 
anteriorly, supraclavicular area.  The diagnoses included 
multiple shrapnel on the neck, just under the skin.  Other 
November 2002 and December 2002 VA records diagnosed 
questionable shrapnel of the neck and noted that removal was 
indicated.  Another December 2002 VA record indicated that 
two specimens were removed from the left cervical spine area.  
The surgical pathology diagnoses were 1) cutaneous left 
cervical lesion, cicatrix with foreign body granuloma and 
giant cells, and 2) cutaneous lesion from neck, cicatrix of 
skin.  The examiner noted that no polarizable foreign body 
was found and no keratin flakes were identified, but that in 
the cutaneous left cervical lesion, there was an unidentified 
bluish particle surrounded by mononuclear cells.  

A January 2003 VA medical record indicated the veteran was 
seen status post excisional biopsy of a foreign body in the 
anterior of the neck and left shoulder.  Another January 2003 
VA record indicated that the veteran had several shrapnel of 
the neck, anteriorly, supraclavicular area.  The diagnoses 
included multiple shrapnel and removal surgery.  

At the June 2003 Board hearing, the veteran stated that he 
obtained shrapnel in his neck when a suicide plane hit 
portside of his ship.  The veteran stated that he recently 
had shrapnel removed from his neck.  

In a July 2003 VA medical record, the veteran complained of 
neck pain due to shrapnel.  Upon examination, there was 
several shrapnel on the neck, anteriorly, supraclavicular 
area.  The diagnoses included removal surgery.  

A September 2003 private medical record and letter from a 
private physician in April 2004 indicated the veteran's prior 
medical history included shrapnel from war wounds, in World 
War II.  

A January 2004 VA medical record indicated the veteran 
complained of neck pain due to the shrapnel.  The diagnoses 
included multiple shrapnel and removal surgery.  

In August 2004, February 2005, and August 2005 VA medical 
records, the veteran complained of neck pain due to shrapnel.  
It was noted there was several shrapnel of the neck, 
anteriorly, supraclavicular area, and that the veteran had 
removal surgery.  

The Board finds that the objective medical evidence of record 
supports service connection.  A December 2002 VA medical 
record noted there was cicatrix or scar of the neck.  The 
evidence thus demonstrates a current diagnosis of a 
disability for VA purposes.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  The Board notes that this appeal does not 
address and the veteran does not allege nor does the evidence 
suggest, that cervical spine degenerative joint disease is 
related to a shrapnel wound of the neck.  The evidence of 
record also suggests an inservice shrapnel wound that is 
related to the veteran's current scar on his neck.  Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
The veteran repeatedly asserted that he was hit by shrapnel 
in 1944 or 1945 when an enemy plane crashed on or near the 
USS MONTPELIER.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(noting that a lay person can testify regarding that as to 
which he has personal knowledge).  A Division of Naval 
History history of the USS MONTPELIER contains evidence that 
in October 1943, May 1944, August 1944, and June 1945, the 
USS MONTPELIER was subject to enemy air attacks, some of 
which injured men and/or the ship.  A fellow veteran from the 
USS MONTPELIER submitted a statement that the veteran was 
probably hit by shrapnel.  Although the veteran's service 
medical records were negative for a shrapnel wound, the Board 
concludes that an inservice shrapnel wound is consistent with 
the circumstances, conditions, and hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  December 2002 VA medical 
records indicated that the neck scar was caused by the 
presence and removal of an unidentified bluish particle from 
the veteran's neck.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).   Accordingly, service connection for a 
shrapnel wound of the neck is warranted.


ORDER

Service connection for a shrapnel wound of the neck is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


